



Exhibit 10.46


FIRST AMENDMENT TO THE
NUSTAR GP HOLDINGS, LLC
LONG-TERM INCENTIVE PLAN
This First Amendment (this “Amendment’) to the NuStar GP Holdings, LLC Long-Term
Incentive Plan (the “Plan”) is made and entered into as of February 7, 2018
pursuant to resolutions of the Compensation Committee (the “Compensation
Committee”) of the board of directors (the “Board”) of NuStar GP Holdings, LLC
(the “Company”).
WHEREAS, Section 7(a) of the Plan provides that the Compensation Committee or
the Board may amend the Plan for any reason and without the consent of any
holder of an award thereunder;
WHEREAS, the Compensation Committee believes that amending the Plan as set forth
in this Amendment will not adversely affect the material rights of any holder of
an award thereunder; and
WHEREAS, in connection with the Merger (as defined in the Agreement and Plan of
Merger, dated as of February 7, 2018, by and among NuStar Energy L.P., a
Delaware limited partnership (the “Partnership”), Riverwalk Logistics, L.P., a
Delaware limited partnership and the general partner of the partnership (the
“General Partner”), NuStar GP, LLC, a Delaware limited liability company and the
general partner of the General Partner, Marshall Merger Sub LLC, a Delaware
limited liability company and a wholly owned subsidiary of the Partnership,
Riverwalk Holdings, LLC, a Delaware limited liability company and a wholly owned
subsidiary of the Company, and the Company), the Company desires to amend the
Plan to clarify that the Merger does not constitute a “Change of Control” within
the meaning of the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
1.
Section 2 of the Plan is hereby amended to add the following new sentence at the
end of the definition of “Change of Control” as follows:



Notwithstanding anything in this Plan or any Award to the contrary, no Change of
Control shall occur or be deemed to occur upon the consummation of the
transactions contemplated by the Agreement and Plan of Merger by and among
NuStar Energy L.P., Riverwalk Logistics, L.P., NuStar GP, LLC, Marshall Merger
Sub LLC, Riverwalk Holdings, LLC and NuStar GP Holdings, LLC to be dated on or
about February 7, 2018, as it may be amended from time to time.
2.
Except as hereby modified, the Plan shall remain in full force and effect.



[Signature Page Follows]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has executed this First Amendment to the NuStar
GP Holdings, LLC Long-Term Incentive Plan as of the date first written above.
NUSTAR GP HOLDINGS, LLC    
By:    /s/ Thomas R. Shoaf                    
Name:    Thomas R. Shoaf
Title:    Executive Vice President and Chief Financial Officer


















































































Signature Page to the First Amendment to the
NuStar GP Holdings, LLC Long-Term Incentive Plan



